DETAILED ACTION
Claims 1 through 38 originally filed 20 May 2016. By amendment received 13 July 2018; claims 1 through 3, 5 through 8, 11, 13 through 28, 31, 32, 34 through 36, and 38 are amended. By amendment received 19 February 2019; claims 1, 8, 11 through 16, 18, 24 through 28, 34 through 36, and 38 are amended. By amendment received 2 August 2019; claims 1 through 6, 8 through 10, 13, 14, 16, 17, 19 through 23, 25, 26, 29 through 32, and 36 are amended, claims 37 and 38 are cancelled, and claims 39 through 48 are added. By amendment received 17 January 2020; claims 1 through 4, 29, 32, 34, 36, 39, and 48 are amended and claims 24, 25, 35, 43, and 44 are cancelled. By amendment received 26 May 2020; claims 1, 3, 4, 17, 34, 36, and 48 are amended. The amendment received 26 May 2020 supersedes and replaces the proposed amendment received 30 April 2020. By amendment received 9 November 2020; claims 1 through 3, 5, 6, 8, 34, 36, and 48 are amended. By amendment received 22 March 2021; claims 4 and 5 are amended. By amendment received 10 November 2021; claims 1, 2, 34, 36, and 48 are amended. Claims 1 through 23, 26 through 34, 36, 39 through 42, and 45 through 48 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 23, 26 through 34, 36, 39 through 42, and 45 through 48 allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 34, 36, and 48 are each drawn to a packaged white light source. The white light source is a GaN laser that irradiates a phosphor which converts light to white light. The laser is mounted on a submount and the submount and phosphor are both mounted on a common support member which is, itself, mounted on a base. The common support member has an inclined surface on which the submount is mounted and a flat surface on which the phosphor is mounted. In this configuration, the phosphor is irradiated at an angle and white light is produced normal to the surface on which the phosphor is mounted. The common support member is arranged relative to the base such that the mounting surface of the phosphor on the common support member is elevated above the base in a manner similar to what is show in Figure 31a of the present application.
Morioka et al. (Morioka, US Pub. 2006/0139926) is notable for teaching a similar white light source in which a phosphor is irradiated by a GaN based laser device. However, the device of Morioka is arranged differently from that which is claimed and, thus, does not teach numerous physical features that are claimed.
Hirano et al. (Hirano, JP Pub. 2015-022954) is notable for teaching a similar laser/phosphor arrangement in which the laser is arranged above the phosphor to irradiate the phosphor at a downward angle such that light is emitted normal to the mounting surface of the phosphor. This is similar to the arrangement of the claimed invention up to the point of the common support member. However, Hirano does not include a component that could correspond to the claimed base since the phosphor of Hirano is mounted on the main support structure thereof. 
No prior art has been located which arranges an element that could be associated with the claimed common support member relative to an element that could be associated with the claimed base while also exhibiting all claimed physical limitations associated with these claimed elements. Particularly, no prior art has been located that includes both a common support member that supports a phosphor receiving light at a downward angle and a further base member arranged beneath the common support member such that the requirement “the upper surface of the planar portion is elevated relative to the upper surface of the base member” is met.
As such, these claims are allowed.

Claims 2 through 23, 26 through 33, 39 through 42, and 45 through 47 each depend properly from one of claims 1, 34, and 36 and inherit all limitations thereof. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/SEAN P HAGAN/Examiner, Art Unit 2828